DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 04/26/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 02/17/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Shrinath Malur on 05/26/2021.
The amended claims (1-5) are provided below.

1. (Currently amended) An automatic analyzer comprising: 
a sample storage section for accommodating a plurality of sample[[s]] containers; 
a reagent storage section for accommodating a plurality of reagents; 
a sample carrier section configured to move the plurality of sample containers between an analysis section and the sample storage section, wherein each of the plurality of sample containers contains one or more samples, wherein
the analysis section is configured to[[for]] carry[[ing]] out [[an]] analysis by reacting the one or more samples in each of the plurality of sample containers along the sample carrier section with [[the]]at least one reagent among the plurality of reagents; 

a display; 
a computer coupled to the analysis section, the display and the sample carrier section, the computer programmed to: 
control the analysis section to analyze one or more reactions between the one or more samples contained in each of the plurality of containers along the sample carrier section with the at least one reagent among the plurality of
upon receiving a power off instruction to power off the automatic analyzer to power off the automatic analyzer, display a screen on the display that enables selection or deselection of each of a plurality of processes to be automatically performed upon powering on the automatic analyzer after the power off of the automatic analyzerany remaining ones of the plurality of sample containers containing the one or more samples in the sample carrier section to the sample storage section and a second process of determining a change of whether an additional reagent container has been newly mounted on the reagent storage section or whether a reagent bottle among the plurality of reagent bottles has been removed[[al]] from 
receiving and storing the selection or deselection of the first process or the second process via the screen, 
powering off the automatic analyzer
the automatic analyzer after the power off of the automatic analyzerautomatic determination of the first process and automatically execute the second process only if the second process was selected via the screen based on the automatic determination of the second process.  

2. (Canceled)

3. (Canceled).  
  
4. (Currently Amended) The automatic analyzer according to claim 1, wherein the computer is programmed to: 3Appl. No. 15/748,733H&A-11372 Amendment dated April 26, 2021 Reply to Office Action of February 17, 2021 
power off the automatic analyzeror deselection after an elapse of a predetermined time from display of the screen that enables selection or deselection of each of the plurality of processes.  

5. (Canceled).

Allowable Subject Matter
	Claims 1 and 4 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer comprising a sample storage 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Kathryn Wright/            Primary Examiner, Art Unit 1798